PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/899,806
Filing Date: 18 Dec 2015
Appellant(s): Grou, Jean-Francois



__________________
	Brad A. Schepers	
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 12/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A.	In regard to the rejection under 35 USC 112(b)
Claim 1 and 11
Appellant argued that the claims are definite, and in particular with regard to the “predetermined rebound direction” of the plurality of rebound faces/regions and stated “In view of the above summarization and the detailed description provided by the specification and drawing figures, the Appellant submits that one having ordinary skill in the art would understand the meaning and function of a “plurality of rebound faces that are sized and shaped to provide the predetermined rebound direction and type of shot”, and “what and where are the ‘rebound faces’ within the wall, and more particularly within the rebound regions of the impact zones,” as these terms are discussed in detail and with clarity in the subject application.”   Appellant “summarized” such and further stated “However, when the ball comes into contact with a particular impact zone 20, the manner in which the ball will be returned is predictable and predetermined according to the surface configuration of the rebound faces 30 within that particular impact zone 20. In this manner, the rebound wall of the claimed invention can mimic the play of an opposing player (see [0066]), and thereby provides an “intelligence” or smart sense of the game.”
	The examiner respectfully disagrees and maintains his previous rejection that such arguments by appellant contradicting to his original disclosure, and thus it is unclear what is that appellant is attempted to claim.
	The examiner is not questioning the “impact zone (20) made up from one or more rebound faces/region (30)”, the examiner, however, is unclear how the same surface, i.e. curvy, wavy, is suitable to be “programed as intelligence or smart sense of the game”(according to appellant’s arguments page 6, 1st par.) to return a ball according to predetermined type of shot.
	And more importantly, such limitations in regard to the “to return a ball according to predetermined type of shot “, are contradicting to what it actually described within the original disclosure.
	First, with respect to the examiner’s arguments, questioning, as to the ability of the same surface to return “a ball according to predetermined type of shot”, attention to at least appellant’s original disclosure in page 9:20-25” The expression "continuous return surface" can also refer to the appearance of the wall when observed, in that the wall can appear as a substantially homogenous surface, and can appear as wave-like or rippled, for example. In some optional embodiments, the homogenous surface can appear as a combination of planar and curved surfaces, each interacting with one another as a continuous return surface along various horizontal and vertical profiles.”
	Thus, it is clear from appellant’s ’s disclosure that his rebound wall, with the impact zones that made up from rebound faces, includes the same, continuous, surface, and the question remains, how such continuous, homogenous surface is capable/configure “to return a ball according to predetermined type of shot” where it the same surface?  
	Second, with regard to the limitations “to return a ball according to predetermined type of shot”, contradicting to the original disclosure, attention to page 6 :29+”Broadly described, the rebound wall described herein is an article which is intended to introduce an element of variety in the rebound of a ball directed against it, thereby reducing the predictability of volleys or shots against the wall, and advantageously helping to improve the skills of the player. The rebound wall mimics the play and/or skills of an opposing player, thereby more advantageously simulating the effect of playing against one or more people, all the while helping to keep the ball within a given area so as to advantageously minimize the time spent by the practicing player in chasing after the ball.”
	What can be more unpredictable than “mimicking a play” against an opposing player? No opposing player, will return a shot in “predetermined manner” but rather in very unpredictability manner to attempt to win the game. 
	In addition, attention to page 7:21-24” The expression "varying a rebound" refers to the ability of the wall and/or its configuration to introduce an element of diversity or unpredictability in the manner by which the ball is returned by the wall, when compared to at least some of conventional flat or curved walls” and page 11:1-5” The expression "positioned, shaped, and sized" refers to the construction and orientation of each face 30, whose location within its zone 20 and whose orientation is specifically chosen so that the zone 20 in which it is found introduces unpredictability in the return of the ball while mimicking the play of an opposing player 5 at that location of the wall.”

	 The examiner maintains his position that claims 1-9, 11-13, 16-18 and 22-25 and 28 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regard as the invention and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	B.	In regard to the rejection under 35 USC 102 - Gorton reference
	B1.	In regard to independent claim 1
	Appellant argued that his wall, to include the impact zone/s made of rebound surface/s, is such that is to return a ball according to predetermined type of shot and thus Gorton teaches away from the claimed subject matter.  
	Appellant also argued that Gorton’s structure is somewhat “not free of pointed protrusion” and does not includes “transitional bands”, as claimed. 
	The examiner respectfully disagrees and asserts that Gorton structure is free of pointed protrusion, capable to act as to return a ball according to predetermined type of shot, and includes “transitional bands”.
	First, with respect to the wall “free of pointed protrusion” attention to Gorton’s Figs. 2 and 6A.  The rock-like surface, is free of pointed protrusion, and not as asserted by appellant as “pointy, not free of pointed protrusion surface”.   
	In that regard, claim 1 recites “wherein the continuous return surface is free of pointed protrusions”.  As shown above in Figs. 2 and 6A, there are no pointed 
	Furthermore, attention at least Gorton’s 4:13-18 “a non-skid or textured rebound surface 21A that provides a degree of unpredictability of rebound trajectory. FIG. 6C depicts a smooth surface 21B wherein the degree of unpredictability of rebound trajectory is primarily a function of the shape of the compound surface.”
	Thus, it is clear that within Gorton the surface, although rock-like shape surface, is intended to be “free of pointed protrusions”, and reads on such limitations as claimed.    
	Second, with regard to the Gorton’s wall as “to return a ball according to predetermined type of shot”, the examiner asserts that Gorton’s wall is fully capable to perform such “to return a ball according to predetermined type of shot” in any interpretation’s, i.e. as to provide “unpredictability return” according to the original disclosure, or a predetermined return according to a shot.
	With respect to the “unpredictability return” of Gorton’s wall due to random surface as appellant argued extensively, it ignored teaching of predetermined topography.
	Accordingly, Gorton’s wall shows the claimed limitations  “each one of the plurality of rebound regions being sized and shaped to provide the predetermined rebound direction and type of shot of the respective impact zone in which the rebound region is contained”, as such limitations are interpreted according to appellant’s disclosure; again as argued above in section A, the original disclosure describes  “to return a ball according to predetermined type of shot” is to include level of unpredictability return.   More specifically, as stated above the original disclosure clearly The expression "positioned, shaped, and sized" refers to the construction and orientation of each face 30, whose location within its zone 20 and whose orientation is specifically chosen so that the zone 20 in which it is found introduces unpredictability in the return of the ball while mimicking the play of an opposing player 5 at that location of the wall” (page 11:1-5).
	With regard to “return a ball according to predetermined type of shot”, consider Gorton  3:30-34” In one specific embodiment, the rebounding surface may present a generally convex rebounding surface to allow a player to choose approximately which direction the ball will rebound subject to the inconsistencies of the rock-like surface 21”.
	Also note Gorton’s 3:36-40 “By altering the slope of the rebound panel 20 and the rebounding surface 21, it is possible to optimize the vertical component of the rebound while still preserving the non-predictability of the rebound trajectory for players of different ability and experience.”
	It is clear that such teachings of Gorton, are such that the wall of Gorton is design to allow a predetermined rebound to a specific type shot, as Gorton’s game to be played with tennis ball, any well-known tennis type shot, such as forehand. Such explicit teaching of Gorton is optimizing the slope, surface, of the wall and such is predetermination and predictability factor.   
	With respect to impact zones, as the claimed is related to a continuous wall, including the same wavy, curvy structure, without claiming the specific structure to each 
	In addition, attention to Gorton’s 5:37+” As will be apparent, any number of different rebound devices 20 can be formed with different configurations. The rebound devices may be formed of multiple sections or as integral units. It is possible with a multiple section implementation to cant one section with respect to another through the hinge, or a like, axis. FIGS. 6A, 6B and 6C depict different surfaces as integral surfaces with their respective rebound panels so the degree of unpredictability lies in a fixed range. Others may be formed of a plurality of small facets. It is also possible to delineate different areas on the rebounding surface by texture, color or both. It is also possible to produce a panel base and a separate surface attachment, each with a different surface treatment thereby to allow a single basic structure to be used by persons having a wide range of skills.” 
	The examiner argues that Gorton’s wall is A) free of pointed protrusion and B) is fully capable return a ball according to predetermined type of shot as set forth above.
	In summary, according to such explicit teachings of Gorton, once more, it is clear that Gorton shows the device of claim 1, and in particular the limitations argued by appellant as “a wall having a rebound surface and adapted to be positioned vertically relative to the playing surface so that the rebound surface faces the activity area, the 
	Lastly, with regard to appellant’s arguments as Gorton does not disclose a plurality of “transitional bands forming a smooth changes links between adjacent impact zones” (remarks pages 10+) the examiner respectfully disagrees and asserts that appellants argued much more than he actually claimed.
	First, as discussed above Gorton’s wall, face, free from any pointed protrusion, to include any, face, zone, area, rejoin and etc. Thus, Gorton’s wall anticipated the structure as claimed, and the examiner argues that “a plurality of transitional bands” are not any structure, different than already claimed, within the wall/rebound surface.
	In that regard, appellant’s “transitional bands” are nothing more than printed matter upon the wall, and they are not any other structure, as seems as argued by appellant.
	As clearly shown in appellant’s Fig. 1, there is no different structure with the “transitional bands” aside from black markings, inks, and etc. 

    PNG
    media_image2.png
    629
    779
    media_image2.png
    Greyscale

. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the
substrate.").
	Put it other way, any “ink, color, tape, markings, paint, and etc.” upon the wall of Gorton construed as the markings/“transitional bands”. 
	Furthermore, as stated above Gorton’s 5:37+ “As will be apparent, any number of different rebound devices 20 can be formed with different configurations. The rebound devices may be formed of multiple sections or as integral units.”
	In that regard as no apparent structure is claimed with the “plurality of transitional band” such “multiple section”, in the broadest and most reasonable manner can also be construed as such “plurality of transitional bands”.  
	B2.	In regard to dependent claims 2-9, 22 and 23
	 Claim 2
	As per claim 2, with respect to wherein the type of shot for each impact zone is chosen as a function of the position of the impact zone within the rebound surface, note 24; note Figs. 3 and 8 as well as 2:15-38 and 4:55-6:7, regarding the manner of using the wall while tennis balls are been hit towards the wall.  
	As argued above, Gorton’s wall is free of pointed protrusion, including the structure as claimed (regarding the zones, areas, section, rejoins, and etc.) and fully configure to perform the same function as claimed, to return a struck ball in a “predetermined” manner. Again note the examiner discussion above in section A and B1 as the examiner argues that Gorton’s wall includes the structure as claimed and thus the wall is fully capable for such function as claimed. 
	Claim 3
	As per claim 3, with respect to wherein the plurality of rebound regions comprise at least one planar region, note Figs. 5A and 5B, regarding at least one planar region/ area/zone/section.  Such limitations are construed in accordance to appellant’s original disclosure, and shown for example in appellant’s Fig. 6. As reproduce hereinafter, appellant’s Fig. 6 to include such “planar region” is similar to at least Gorton’s Fig. 5A

    PNG
    media_image3.png
    535
    773
    media_image3.png
    Greyscale
   	
one planar region as claimed.
	Claim 7
	As per claim 7, with respect to wherein the predetermined type of shot comprises one of: a serve, a forehand shot, a backhand shot, a groundstroke, a volley, a swing, a drop volley, a drive volley, a flat shot, a topspin, a backspin, a smash, a drop shot, a lob, a moon volley, a passing shot, and a down-the-line shot, as previously stated these are inherent shots within tennis, and since Gorton’s device is design and intended to return predetermined tennis shots, the examiner takes the positions that within Gorton’s device such predetermined type shots are inherent.   
	In that regard the examiner argues that Gorton’s wall which is for practice tennis (3:20-21 and 4:37-38), inherently, discloses that a predetermined shot are at least comprises one of “a serve, a forehand shot, a backhand shot, a groundstroke, a volley, a swing, a drop volley, a drive volley, a flat shot, a topspin, a backspin, a smash, a drop shot, a lob”, which are all tennis type shots. 
	Claim 23
	With respect to “wherein the plurality of impact zones are contiguous with one another and together define the continuous return surface, and wherein the continuous return surface forms a substantially constant and seamless face to define fluid transitions between the plurality of impact zones”, note Figs. 5A and 5B in conjunction to Fig. 2 regarding surface 25 of panel 24 is a smooth changes and continuous surface.
claimed, to return a struck ball in a “predetermined” manner.
	B3.	In regard to independent claim 11
	Appellant has not provided any additional arguments and stated that the claim is otherwise allowable for the same reasons discussed above with respect to claim 1.  However, the examiner maintains his position that the wall of Gorton anticipated the device of claim 11 for the same reasons discussed above with respect to claim 1 and as set forth in the final office action.
	B4.	In regard to dependent claims 12, 13, 16, 17, 24 and 25
	Appellant has not provided any additional arguments merely stated that the claims are allowable as been dependent from otherwise allowable base claim/s.
However, the examiner maintains his position that the wall of Gorton anticipated the device of base claim 11 for the same reasons discussed above with respect to claim 1 and as set forth in the final office action.
	Claim 16
	with respect to wherein the plurality of rebound regions comprises at least one planar region, note Figs. 5A and 5B, regarding at least one planar region/ area/zone/section.  Such limitations are construed in accordance to appellant’s original disclosure, and shown for example in appellant’s Fig. 6. As reproduce above, appellant’s Fig. 6 to include such “planar region” is similar to at least Gorton’s Fig. 5A
   	
one planar region as claimed.
	Claim 23
	As argued above, it is clear that within Gorton (again note at least Figs. 2 and 6A), the surface, the rock-like surface, is free of pointed protrusion, and includes “plurality of impact zones (any zone, areas, section upon surface 21; Fig. 2)  are contiguous with one another (Fig. 2 and 6a) and together define the continuous return surface (Figs. 2 and 6A in conjunction to at least 3:41-44; and 4:37-42 as the use of the device as a rebound device) , and wherein the continuous return surface forms a constant and seamless face to define fluid transitions between the plurality
of impact zones (again in Figs. 2 and 6A as such surface forms a constant and seamless face to define fluid transitions).  Similar to the examiner’s arguments above with respect to claim 1, there is no apparent different structure within the device of claim 24 aside from a surface that is “constant and seamless face”, which is exactly as shown in Gorton (e.g. Figs.2 and 6A).
	Lastly, with respect to appellant’s arguments that the prosecution has not been compact and unnecessarily extended, the examiner would like to point out that during the lengthy prosecution, the specific structure of the wall (for example the different angles (e.g. Fig. 2)) was never claimed and appellant’s argument to “intelligence or smart” sense of the game” are much more than actually claimed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711    
                                                                                                                                                                                                    /JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.